Citation Nr: 0717888	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine injury.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1967 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied service connection 
for residuals of a lumbar spine injury, a left hip disability 
and a left leg disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date if service 
connection is granted on appeal.

The duty to assist includes obtaining medical records and 
providing a VA medical opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  It appears that the claims file does not contain all 
of the veteran's service medical records, including his 
separation examination report from active duty.  In addition, 
the veteran has indicated that he is presently being seen at 
the VA medical center in Little Rock, Arkansas.  In the 
interest of fulfilling VA's duty to assist, the AOJ should 
attempt to obtain these records.  

Documents in the record indicate that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  Since these records are not associated 
with the claims file, the AOJ should also attempt to obtain 
the SSA decision and accompanying medical evidence. 

The veteran contends that he fell from a truck and injured is 
back, left hip and left leg while he was in service, but that 
he did not seek medical attention at the time.  He asserts 
that he began seeing a private physician within 30 days of 
leaving service.  The record includes a statement from this 
private physician which reflects his acknowledgement that he 
began seeing the veteran in November 1968 and that the 
veteran then told him that he had been injured when he fell 
off a truck in service.  Medical records in the claims file 
show that the veteran has a diagnosis of degenerative disc 
disease and radiculopathy of his lower extremities.  After 
receipt of the requested medical records, the veteran should 
be afforded a VA examination to ascertain the etiology of the 
veteran's back, left hip and left leg disorders.
 
Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, the 
AOJ must send the appellant a corrective 
notice about the information and evidence 
not of record needed to establish an 
initial disability rating and an 
effective date, if service connection is 
granted on appeal.  The claims file must 
include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

2.  The AOJ should request from the 
National Personnel Records Center (NPRC), 
the service department and any other 
source referred by NPRC, for the 
veteran's complete service medical 
records, to include the veteran's 
separation examination report.  If 
records are unavailable, please have the 
provider so indicate.  

3.  The AOJ should request copies of any 
decision(s) and accompanying medical 
records submitted in support of any claim 
by the appellant for disability benefits 
from the SSA.  If records are 
unavailable, SSA should so indicate.

4.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his back, left hip 
and left leg disorders.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  In 
particular, the AOJ should attempt to 
obtain any treatment records from his 
ongoing treatment at the VA medical 
center in Little Rock, Arkansas.  If 
records are unavailable, please have the 
provider so indicate.  

5.  After completion of 1 through 4 
above, the veteran should be scheduled 
for a VA orthopedic/neurological 
examination(s), in order to ascertain the 
nature, extent, and etiology of his back, 
left hip and left leg disorders.  The 
claims file and treatment records must be 
made available to, and be reviewed by, 
the examiner(s) in connection with the 
examination(s), and the examiner(s) 
should so indicate in their report(s).  
The examiner(s) should determine the 
etiology of any disorder(s) found.  All 
special studies or tests deemed necessary 
by the examiner(s) are to be 
accomplished.  The examination report(s) 
should include a detailed account of all 
pathology found to be present.

The examiner(s) should furnish an opinion 
with supporting rationale, as to (1) 
whether it is at least as likely as not 
(50 percent or more probability) that the 
veteran's back, left leg and left hip 
disorder(s) began during active service 
or was etiologically related to the 
veteran's period of active duty, to 
include as residuals of an injury from a 
fall from a truck, and (2) whether the 
veteran's current diagnosis of 
radiculopathy is a result of residuals 
from his claimed in-service back injury.  

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner(s) should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner(s) should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.
 
6.  After completion of 1 through 4 
above, the AOJ should readjudicate the 
appellant's claims.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




